                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LISA BLUE/BARON & BLUE,                         §
CHARLA G. ALDOUS d/b/a ALDOUS                   §
LAW FIRM, and THE LAW OFFICES OF                §
STEPHEN F. MALOUF, P.C.,                        §
                                                §
               Plaintiffs,                      §
                                                §
v.                                              §   Civil Action No. 3:10-CV-2269-L
                                                §
ALBERT G. HILL, III, et al.,                    §
                                                §
               Defendants.                      §

ALBERT G. HILL, III,                            §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §   Civil Action No. 3:07-CV-2020-L
                                                §
WILLIAM SCHILLING, et al.,                      §
                                                §
               Defendants.                      §

                             MEMORANDUM OPINION AND ORDER

       Before the court are the Hill Jr. Defendants’ Motion to Enjoin Vexatious Litigant Albert

G. Hill, III from Vexatious Litigation (Doc. 1965), filed July 31, 2019, in Civil Action No. 3:07-

CV-2020-L (the “2020 Action”); Plaintiff The Law Offices of Stephen F. Malouf, P.C. (“LOSM”)

and Counter-Defendant Stephen F. Malouf’s (“Malouf”) Motion to Enjoin State Court Litigation

to Effectuate Judgment (Doc. 652), filed September 20, 2019, in Civil Action No. 3:10-CV-2269-

L (the “2269 Action”); Plaintiff Charla G. Aldous’s (“Aldous”) Motion to Enjoin State Court

Litigation to Effectuate Judgment and Joinder of Malouf’s Motion (Doc. 655), filed September 20,

2019, in the 2269 Action; and Plaintiff Lisa Blue’s (“Blue”) Motion to Enjoin State Court



Memorandum Opinion and Order – Page 1
Litigation to Effectuate Judgment and Joinder in Malouf’s Motion (Doc. 658), filed September 20,

2019, in the 2269 Action.

       Movants seek affirmative injunctive relief from this court requiring Albert G. Hill, III

(“Hill III”) to dismiss two lawsuits he filed on June 5, 2019, in Harris County, Texas, and requiring

him to seek leave of this court before attempting to file any claims against them relating to issues

adjudicated in the 2020 Action or the 2269 Action. One lawsuit is against Margaret Keliher

(“Keliher”), Heather Hill Washburne (“Washburne”), Elisa Hill Summers (“Summers”), Tyree

Miller (“Miller”), David Pickett, Chester Donnally, Thomas Tatham, Ray Washburne, and Joy

Waller (collectively, the “Hill Jr. Defendants”), as well as against former Dallas County

prosecutors Craig Watkins, Terri Moore, and Russell Wilson. Cause No. 2019-38645, Albert G.

Hill, III v. Craig Watkins, et al., 127th District Court, Harris County, Texas (“Cause No. 2019-

38645”). The other lawsuit is against Hill III’s former attorneys Blue, Aldous, and Malouf

(collectively, “BAM”), Cause No. 2019-38870, Albert G. Hill, III v. Lisa Blue, et al., in the 295th

District Court, Harris County, Texas (“Cause No. 2019-38870”).

       In Cause No. 2019-38645 and Cause No. 2019-38870 (sometimes collectively, the “State

Court Actions”), Hill III asserts Texas common law tort claims for malicious prosecution,

conspiracy, and aiding and abetting, and seeks to recover actual and exemplary damages for his

alleged malicious prosecution claim in connection with the April 4, 2011 criminal indictments

against him and his wife, Erin Nance Hill, for felony mortgage fraud. The indictments against Hill

III were dismissed in 2018 by the state trial court. State v. Hill, 558 S.W.3d 280, 287 (Tex. App.—




Memorandum Opinion and Order – Page 2
Dallas 2018, no pet.). 1 Having considered the motions, responses, replies, appendixes, record, and

applicable law, and for the reasons that follow, the court denies the motions.

I.      Factual Background and Procedural History

        A.      The 2020 Action

        The court has addressed this contentious and unrelenting family dispute in a multitude of

prior opinions beginning in 2007, and continuing through the present. For example, on June 1,

2018, and July 3, 2018, the court addressed this dispute at length in memoranda opinions and

orders denying motions to enforce the Settlement Agreement and Final Judgment and requests for

injunctive relief filed by Washburne and Summers, who are the daughters of Albert G. Hill, Jr.

(“Hill Jr.”) and the sisters of Hill III, the great-grandson of Haroldson Lafayette (“H.L.”) Hunt, the

late Texas oil baron who died in 1974. See Hill v. Schilling, No. 3:07-CV-2020-L, 2018 WL

2461877 (N.D. Tex. June 1, 2018) (Lindsay, J.) (“Hill I”) (denying application for temporary

restraining order); Hill v. Schilling, No. 3:07-CV-2020-L, 2018 WL 3239795 (N.D. Tex. July 3,

2018) (Lindsay, J.) (“Hill II”) (denying application for preliminary and permanent injunction and


1
  Although the State of Texas dismissed the charges against Hill III’s wife, Erin Nance Hill, shortly after
she was indicted, it continued to prosecute the indictments against Hill III. In March 2013, all charges
against Hill III were dismissed with prejudice following an evidentiary hearing. The State of Texas appealed
the trial court’s order of dismissal. On December 29, 2014, the Dallas Court of Appeals reversed on the
grounds that the trial court should not have held an evidentiary hearing, and it remanded the case with
instructions to reinstate the indictments. State v. Hill, 2014 WL 7497992 (Tex. App.—Dallas, Dec. 29,
2014). Hill III appealed and, on September 21, 2016, the Texas Court of Criminal Appeals reversed the
decision of the Dallas Court of Appeals and remanded for a determination as to whether dismissal of the
indictments with prejudice was proper. State v. Hill, 499 S.W.3d 853, 871 (Tex. Crim. App. 2016). On
August 15, 2018, the Dallas Court of Appeals held that the indictments were properly dismissed with
prejudice based upon the taint of prosecutorial misconduct and the undue influence exercised over Watkins
by Blue, Albert G. Hill, Jr., and those working in concert with them. The State did not appeal and,
accordingly, the judgment of the Dallas Court of Appeals became final with the issuance of its mandate on
October 26, 2018.




Memorandum Opinion and Order – Page 3
denying motion to enforce final judgment and settlement agreement). On December 7, 2018, the

court once again addressed this dispute in a 32-page opinion in which it granted Washburne,

Summers, and Keliher’s request and permanently enjoined Hill III from challenging his father’s

will in Probate Court No. Two of Dallas County, Texas. See Hill v. Schilling, No. 3:07-CV-2020-

L, 2018 WL 6436397 (N.D. Tex. Dec. 7, 2018) (Lindsay, J.) (“Hill III”), aff’d in part, dismissed

in part sub nom. Hill v. Washburne, __ F.3d __, 2020 WL 548677 (Feb. 4, 2020). 2 The court

incorporates its opinions in Hill I, Hill II, and Hill III by reference as if repeated herein verbatim

and curtails its recitation of the background facts to those necessary to rule on the pending motions.

                1.      The Settlement Agreement and Final Judgment

        In December 2007, Hill III brought a lawsuit in Texas state court in his individual capacity

and on behalf of the Margaret Hunt Trust Estate (“MHTE”) and the Haroldson L. Hunt, Jr. Trust

Estate (“HHTE”) against specific beneficiaries of the MHTE and HHTE, including his father (Hill

Jr.), Hill Jr.’s siblings, and the trustees and members of the advisory boards of the MHTE and

HHTE. Among other things, Hill III alleged wrongdoing in the management and administration of

the MHTE and HHTE by their respective trustees and sought a declaration that he was a direct and

vested beneficiary of the MHTE as a consequence of his father’s disclaimer of various interests he

held in the MHTE. 3 Following removal to federal court on December 3, 2007, the case was

randomly assigned to United States District Judge Reed C. O’Connor.



2
 The appellate court remanded the matter to the undersigned for the limited purpose of considering whether
Washburne, Summers, and Keliher are entitled to “additional costs and fees.” Hill v. Washburne, __ F.3d
__, 2020 WL 548677, at *10 (Feb. 4, 2020) (quoting Instone Travel Tech Marine & Offshore v.
International Shipping Partners, Inc., 334 F.3d 423, 433 (5th Cir. 2003) (remanding “to allow the district
court to make the initial determination and award of appellate attorney’s fees”)).
3
 Much of the dispute centered on Hill III’s claimed interest in the MHTE following the 2007 death of his
paternal grandmother, Margaret Hunt Hill. In 2005, Hill Jr. signed an irrevocable disclaimer of a portion

Memorandum Opinion and Order – Page 4
        Ultimately, Hill III agreed to a settlement of the dispute. On May 13, 2010, the parties

entered into the Global Settlement and Mutual Release Agreement (the “Settlement Agreement”)

(Doc. 879) that settled this action and related state court actions. The Settlement Agreement

affirmed Hill Jr.’s 2005 disclaimer (see supra note 3) and provided for the partition of the MHTE

and HHTE, pro rata, into separate sub-trusts for all beneficiaries. The parties agreed that this court

would have continuing jurisdiction over any claim or controversy arising out of the Settlement

Agreement:

        (c)      Federal Court’s Continuing Jurisdiction: Any controversy or claim arising
                 after the date of execution of this Agreement arising out of this Agreement
                 and the Documentation shall be resolved by the Federal Court, the
                 Honorable Reed O’Connor, who shall retain continuing jurisdiction over
                 this Agreement.

Settlement Agreement § III(5)(c).

        On November 8, 2010, Judge O’Connor issued a final judgment (the “Final Judgment”)

implementing and memorializing the parties’ Settlement Agreement. See Final J. ¶ 1 (Doc. 999).

Among other things, the Final Judgment affirmed Hill Jr.’s 2005 disclaimer of a portion of his

interest in the MHTE (see supra note 3) (id. ¶ 5); and divided the MHTE and HHTE into separate

sub-trusts in accordance with the parties’ agreement (id. ¶¶ 6-8), and through which Hill III

obtained the MHTE - Albert G. Hill III Trust (see Doc. 999 at 20) and the MHTE - Albert Hill, Jr.

Income Beneficiary/Al III Termination Beneficiary Trust (id. at 13), among other valuable

consideration.



of his interest in the MHTE in favor of his three children, including Hill III. See Ex. C to Global Settlement
and Mutual Release Agreement (2005 Disclaimer) (Doc. 879). The effect of the disclaimer is that Hill Jr.’s
disclaimed interest passed to Hill III and his two siblings after Margaret Hunt Hill’s death. See March 4,
2010 Mem. Op. & Order 7-8 (Doc. 611). In 2007, Hill Jr. sought to rescind his 2005 disclaimer, along with
another partial disclaimer he had executed in 2007. This litigation ensued.


Memorandum Opinion and Order – Page 5
       Consistent with the Settlement Agreement, Judge O’Connor retained continuing

jurisdiction over the implementation and enforcement of the Final Judgment:

       IT IS ORDERED that, without affecting the finality of this Final Judgment, the
       Court hereby retains continuing jurisdiction over the implementation of the
       [Settlement] Agreement, the Final Judgment, and the Parties for purposes of
       implementing and enforcing the [Settlement] Agreement and this Final Judgment.
       IT IS FURTHER ORDERED that any controversy or claim arising after the date of
       execution of the [Settlement] Agreement and arising out of the [Settlement]
       Agreement or the Documentation shall be resolved by this Court. Each of the
       Agreeing Parties agrees and covenants not to, and IT IS ORDERED that none of
       the Agreeing Parties shall file or assert any of the released Claims (in law or in
       equity).

Id. ¶ 45. Hill III appealed the Final Judgment challenging, among other things, the addition of

provisions that were not part of the Settlement Agreement. The Fifth Circuit affirmed the Final

Judgment. See Hill v. Schilling, 495 F. App’x 480 (5th Cir. 2012) (consolidated appeal). 4

               2.      Hill Jr.’s Death, His Last Will and Testament (“Will”), and the Court’s
                       Decision to Permanently Enjoin Hill III from Contesting the Will

       On December 20, 2014, Hill Jr. executed his Will, in which he exercised various powers

of appointment resulting in the exclusion of Hill III from his Will. Hill Jr. died on December 2,

2017. On December 7, 2017, Miller, appointed as Independent Executor of Hill Jr.’s Estate by his

Will, filed an Application for Probate of Will and Issuance of Letters Testamentary in the Probate

Proceeding, seeking to: (1) probate Hill Jr.’s Will; (2) be appointed as the Independent Executor

of Hill Jr.’s Estate; and (3) have letters testamentary issued in accordance with the Will.




4
  On October 2, 2013, this matter was reassigned to the undersigned following the recusal of Judges
O’Connor, Lynn, Solis, Godbey, Boyle, Fitzwater, and Kinkeade. Accordingly, since this time, the
undersigned has exercised continuing jurisdiction over the implementation of the Settlement Agreement,
Final Judgment, and the parties for purposes of implementing and enforcing the Settlement Agreement and
the Final Judgment. See Final J. ¶ 45.


Memorandum Opinion and Order – Page 6
       On December 22, 2017, Hill III filed an Original Answer in the Probate Proceeding

admitting the allegations regarding the date of Hill Jr.’s death, his age, the listing of his children,

his domicile at death, and that the Probate Court has jurisdiction and venue over Hill Jr.’s probate

matter, but otherwise denying all other allegations made by Miller in the Application for Probate

of Will and Issuance of Letters Testamentary. On January 5, 2018, in light of Hill III’s Original

Answer, Keliher filed an Emergency Application for Appointment of Temporary Administrator

with the Probate Court, advising it of these proceedings, and the need for someone to represent the

Estate of Hill Jr. On January 10, 2018, the Probate Court granted Keliher’s application and

appointed her as Temporary Administrator of the Estate of Hill Jr. On May 15, 2018, this court

granted Keliher’s Motion for Leave to Substitute in this action in the place of Hill Jr. As previously

described, following extensive litigation, and pursuant to its continuing jurisdiction under the

Settlement Agreement and Final Judgment, on December 7, 2018, the court granted Washburne,

Summers, and Keliher’s request for injunctive relief and permanently enjoined Hill III from

challenging the Will. Hill III, supra.

       B.      The 2269 Action

       BAM represented Hill III during part of the 2020 Action. In July 2010, a fee dispute arose

between BAM and Hill III. BAM moved successfully to withdraw as Hill III’s counsel. In

December 2010, BAM filed a complaint against Hill III, seeking $50 million in attorney’s fees.

Judge O’Connor severed the matter from the 2020 Action, resulting in the 2269 Action. Ultimately,

following a trial conducted by the magistrate judge, on December 31, 2011, Judge O’Connor

entered judgment against Hill III and in favor of BAM in the amount of $21.9 million.




Memorandum Opinion and Order – Page 7
II.    Analysis

       As previously explained, the Hill Jr. Defendants in the 2020 Action and BAM in the 2269

Action seek affirmative injunctive relief from this court requiring Hill III to dismiss the State Court

Actions, and requiring him to seek leave of this court before attempting to file any claims against

them relating to issues adjudicated in the 2020 Action or the 2269 Action. In support, they contend

that the State Court Actions allege similar claims to those Hill III previously asserted in this court

in the 2020 Action, the 2269 Action, and in Civil Action No. 3:17-CV-494-L, Hill v. Watkins, et

al. (the “494 Action”).

       According to the Hill Jr. Defendants:

       Both of these two new Houston cases are based on the same facts. And, the facts,
       issues, and allegations that Hill III complains of in his two new Houston cases are
       substantially the same as those he complained of in the 494 Action and in this case
       (the 2020 Action); they are related in time, space, origin, and motivation. The
       essence of Hill III’s claims is that his family and others allegedly convinced then-
       Dallas County District Attorney Craig Watkins to wrongfully indict him and his
       wife on “fabricated” or “bogus” charges of mortgage fraud to seek leverage in this
       lawsuit.

       Hill III’s recently-filed Houston lawsuits are more examples of Hill III’s
       unrelenting efforts to relitigate the same facts and issues over and over again despite
       having settled them in the parties’ [Settlement Agreement], which this Court
       incorporated into its 2010 Final Judgment.

Hill Jr. Defs.’ Mot. 2 (Doc. 1965). The Hill Jr. Defendants ask the court to exercise its power under

the All Writs Act (28 U.S.C. § 1651(a)), as it previously did when it enjoined Hill III from

contesting his father’s Will, see supra. Specifically, they seek to enjoin Hill III from pursuing

Cause No. 2019-38645, and from filing any state or federal court lawsuit against any of the Hill

Jr. Defendants, the parties to the 2020 Action, the parties to the 494 Action, or arising out of or

relating to the 2020 Action, the 494 Action, or Cause No. 2019-38645, without first obtaining

leave of this court. In support, the Hill Jr. Defendants argue:

Memorandum Opinion and Order – Page 8
        First, this Court has already found that Hill III has a long history of filing vexatious
        and harassing litigation. Second, the Houston Lawsuit is yet another frivolous
        lawsuit designed to harass the Hill Jr. Defendants, as evidenced by Hill III’s blatant
        failure to file his claim for malicious prosecution in Dallas County as required by
        Texas law, where such prosecution allegedly began, but instead in Harris County.
        Third, Hill III’s vexatious litigation has repeatedly wasted the Court’s resources
        and millions of dollars in attorneys’ fees, as recently noted by the Court in a
        contempt order entered against Hill III. Fourth, enjoining Hill III is warranted
        because other sanctions, including monetary sanctions and specific court orders,
        have previously failed to restrain Hill III’s conduct. It is readily apparent that Hill
        III has no regard for the judicial process or the Court’s orders.

        Further, Hill III previously released the claims he is attempting to assert in the
        Houston Lawsuit in the Settlement Agreement and in the Final Judgment.

Hill Jr. Defs.’ Mot. 3 (Doc. 1965). Alternatively, the Hill Jr. Defendants ask the court, pursuant to

Federal Rule of Civil Procedure 41(d), in the event it does not enjoin Hill III, to order him to pay

all of the costs the Hill Jr. Defendants incurred in the 494 Action, 5 and to stay Cause No. 2019-

38645 until he has complied with this order.

        BAM makes similar arguments, invoking the court’s power under the All Writs Act as well

as the exceptions to the Anti-Injunction Act, proscribing a federal court’s intervention in state court

proceedings, except where “expressly authorized by Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2238. 6 BAM argues that, in this


5
  In the 494 Action, the court directed any Defendant who intended to seek attorney’s fees and costs to file
“the appropriate motion with supporting authority and materials by November 13, 2017.” Ct.’s Mem. Op.
& Order 3 (Doc. 149). Only Defendant Branch Banking and Trust Company (“Branch Banking”) filed a
motion requesting attorney’s fees (Doc. 150). On July 25, 2018, Branch Banking filed its Notice of
Withdrawal of Motion for Attorney’s Fees (Doc. 153), and Branch Banking has, therefore, abandoned any
request for attorney’s fees. As no other Defendant filed a motion for attorney’s fees, they have waived any
entitlement or claim to such fees. For these reasons the court declines to award the Hill Jr. Defendants or
the BAM Defendants any attorney’s fees and costs.
6
  The Anti-Injunction Act provides, “A court of the United States may not grant an injunction to stay
proceedings in a State court except as expressly authorized by an Act of Congress, or where necessary in
aid of its jurisdiction, or to protect and effectuate its judgments.” 28 U.S.C. § 2283. The All Writs Act
authorizes the courts to “issue all writs necessary or appropriate in aid of their respective jurisdictions and
agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). As recognized by the Fifth Circuit,

Memorandum Opinion and Order – Page 9
case, intervention in Cause No. 2019-38870 is required in aid of the court’s jurisdiction and to

protect the Final Judgment. See Malouf Mot. 20-26 (Doc. 653) (as joined by Aldous and Blue)

(Docs. 655 and 658).

        Unlike the situation the court confronted when Hill III attempted to contest his father’s

Will, which was a direct and clear violation of the express terms of the Settlement Agreement and

Final Judgment—and which caused the court to exercise its discretion under the continuing

jurisdiction clause of the Settlement Agreement and Final Judgment—here, movants have not

persuaded the court that it is necessary to intervene in the State Court Actions to protect the Final

Judgment or to aid the court’s jurisdiction. The State Court Actions involve state law claims for

malicious prosecution, conspiracy, and aiding and abetting, as well as the affirmative defenses of

release, waiver, res judicata, and collateral estoppel, asserted by the Hill Jr. Defendants and BAM.

The Hill Jr. Defendants and BAM have not explained convincingly to the court why they cannot

receive the relief they seek herein from the state court, and that the court should, therefore, exercise

its continuing jurisdiction under the Final Judgment and intervene in the State Court Actions. The

good judges in the State Court Actions deal with state law claims of malicious prosecution,

conspiracy, and aiding and abetting, as well as the affirmative defenses asserted by the Hill Jr.

Defendants and BAM, on a frequent basis, and are equally equipped, if not more so than this court,

to decide state law claims and affirmative defenses, and determine the preclusive effect, if any, of

this court’s decisions. Additionally, the court has reviewed the appendixes filed by the parties in

the 2020 Action and the 2269 Action. As correctly pointed out by Hill III, the Hill Jr. Defendants


“the [All Writs] Act contains the same language as the second of the three exceptions in the Anti-Injunction
Act, and the parallel ‘necessary in aid of jurisdiction’ language is construed similarly in both the All Writs
Act and the Anti-Injunction Act.” Newby v. Enron Corp., 302 F.3d 295, 301 (5th Cir. 2002) (collecting
cases).


Memorandum Opinion and Order – Page 10
and BAM have filed briefing in the State Court Actions seeking identical relief to that sought from

the undersigned.

       Further, to the extent the Hill Jr. Defendants and BAM invoke the relitigation exception to

the Anti-Injunction Act, the court rejects its application under the circumstances presented. As

cautioned by the Supreme Court:

       This case involves the last of the Act’s three exceptions, known as the relitigation
       exception. That exception is designed to implement well-recognized concepts of
       claim and issue preclusion. The provision authorizes an injunction to prevent state
       litigation of a claim or issue that previously was presented to and decided by the
       federal court. But in applying this exception, we have taken special care to keep it
       strict and narrow. After all, a court does not usually get to dictate to other courts
       the preclusion consequences of its own judgment. Deciding whether and how prior
       litigation has preclusive effect is usually the bailiwick of the second court (here, the
       one in West Virginia). So issuing an injunction under the relitigation exception is
       resorting to heavy artillery. For that reason, every benefit of the doubt goes toward
       the state court; an injunction can issue only if preclusion is clear beyond
       peradventure.

Smith v. Bayer Corp., 564 U.S. 299, 306-07 (2011) (internal citations, quotation marks, and

footnote omitted) (original emphasis). In addition, “[a]ny doubts as to the propriety of a federal

injunction against state court proceedings should be resolved in favor or permitting the state courts

to proceed.” Id. at 306 (citation omitted).

       That the court has jurisdiction under the continuing jurisdiction clause of the Final

Judgment and Settlement Agreement is not disputed. Whether to exercise that continuing

jurisdiction and intervene into state court proceedings, however, must be decided by the court

exercising its sound discretion on a case-by-case basis. Here, after reviewing the arguments by the

Hill Jr. Defendants and BAM that the court should intervene is the State Court Actions, and Hill

III’s arguments in opposition, the court concludes that exercising its jurisdiction to issue an

affirmative injunction to require Hill III to dismiss the ongoing State Court Actions is ill-advised,



Memorandum Opinion and Order – Page 11
as the Hill Jr. Defendants and BAM have not convinced the court that preclusion is clear “beyond

peradventure.” Smith, 564 U.S. at 307. Accordingly, the court will deny the relief sought, as it

gives “every benefit of the doubt” to the state courts. Id. In the event that the Hill Jr. Defendants

and BAM show this court that they were unable to be adequately heard in the State Court Actions

and wish to approach the court, it may be willing to consider new developments that might

persuade it that the “heavy artillery” of a federal injunction of a state court proceeding is required.

See id. 7 Of course, this necessarily requires the Hill Jr. Defendants and BAM to make use of all

remedies available under state law.

        Further, the court has exercised continuing jurisdiction over this matter since 2013. At

some juncture, the exercise of continuing jurisdiction becomes intrusive and implicates important

concerns regarding federalism. Continuing jurisdiction has a place and time, and it is best reserved

for cases in which prolonged federal oversight is needed, such as those cases necessary to

accomplish large-scale institutional reform and desegregation; to protect the fundamental right to

vote; to oversee mass torts litigation; and to oversee class actions or consent decrees. Unlike these

weighty matters requiring continued federal supervision for the greater public good, this case is an

acrimonious, private dispute brought by an extremely disgruntled heir against his family members

and those working on their behalf. Little, if any, public good is achieved by the court’s continued

and incessant involvement in the quotidian and private disputes that rival those seen in the hit

television series Dallas (1978-1991) and Dynasty (1981-89).


7
 Insofar as the Hill Jr. Defendants and BAM contend that Hill III was engaging in forum-shopping when
he filed the State Court Actions in Harris County, Texas, and that venue is proper only in Dallas County,
Texas—the county in which the cause of action or a part thereof accrued—their remedy is to seek a transfer
of venue from Harris County, Texas, to Dallas County, Texas. See Tex. Civ. Prac. & Rem. Code § 15.063(1)
(West 2017); Tex. R. Civ. P. 86-89.



Memorandum Opinion and Order – Page 12
        Finally, notwithstanding the language of the Settlement Agreement and Final Judgment,

the court does not intend to exercise continuing jurisdiction over this case in perpetuity, as all

cases must come to an end. Whether the court continues to exercise jurisdiction will be based on

the court’s measured discretion and the applicable language of the Settlement Agreement and

Final Judgment, and only if the exercise of “continuing jurisdiction” is consistent with Supreme

Court and Fifth Circuit authority.

III.    Conclusion

        For the reasons stated herein, the court denies Hill Jr. Defendants’ Motion to Enjoin

Vexatious Litigant Albert G. Hill, III from Vexatious Litigation (Doc. 1965 in the 2020 Action);

denies Plaintiff The Law Offices of Stephen F. Malouf, P.C. and Counter-Defendant Stephen F.

Malouf’s Motion to Enjoin State Court Litigation to Effectuate Judgment (Doc. 652 in the 2269

Action); denies Plaintiff Charla G. Aldous’s Motion to Enjoin State Court Litigation to Effectuate

Judgment and Joinder of Malouf’s Motion (Doc. 655 in the 2269 Action); and denies Plaintiff Lisa

Blue’s Motion to Enjoin State Court Litigation to Effectuate Judgment and Joinder in Malouf’s

Motion (Doc. 658 in the 2269 Action). The court directs the clerk of court to file a copy of this

Memorandum Opinion and Order in Civil Action Nos. 3:07-CV-2020-L-BK and 3:10-CV-2269-

L-BK.

        It is so ordered this 21st day of February, 2020.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order – Page 13
